DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is currently amended. Claims 2-11 and 21-29 are previously presented. 
Response to Arguments
Applicant’s arguments, see remarks, filed 5/18/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 102 and 103 have been fully considered and are persuasive, specifically with respect to the added limitations to the independent claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
The examiner notes that the title of the application was changed as suggested.
The provisional double patenting rejection of record is withdrawn in view of the cancellation of claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-11, 21-24, and 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramcke (US 5246049).
With respect to claim 1, Ramcke teaches a tyre comprising a tread portion including a tread surface which is to be in contact with a ground during running (pneumatic vehicle tire 1, Fig. 1, C7L31-43), wherein the tread portion is provided with a circumferential groove extending continuously in a tyre circumferential direction (any of circumferential grooves 2, Figs. 1 and 2-5), the circumferential groove has a groove bottom and a pair of groove walls extending from the groove bottom to the tread surface in a tyre radial direction (right groove side wall 4, left groove side wall 3 and unlabeled groove bottom as shown in annotated Fig. 3 below), the groove bottom includes a plurality of groove bottom protruding portions protruding outwardly in the tyre radial direction from a groove bottom reference surface defined as a surface parallel to the tread surface at a deepest position of a groove depth of the circumferential groove (unlabeled in Fig. 3, feature shown in annotated version of Fig. 3 below), each of the groove bottom protruding portions has a first groove bottom surface extending in the tyre radial direction (shown in annotated Fig. 3), the first groove bottom surface includes a first surface portion positioned on one side in a width direction of the circumferential direction groove of a width-wise center line of the circumferential groove  (shown in annotated Fig. 3) and a second surface portion positioned on the other side (shown in annotated Fig. 3), an angle between the first surface portion and the second surface portion is in a range of from 20 to 170 degrees in a plan view of the tread portion, wherein the plan view is a view along the tyre radial direction (shown in annotated Fig. 3), each of the groove walls includes a plurality of groove wall protruding portions each protruding toward an inside of the circumferential groove from a groove wall reference surface defined as a surface along the tyre circumferential direction at a widest position of a groove width of the circumferential groove (right groove side wall 4, left groove side wall 3 as shown in annotated Fig. 3 below), and each of the groove wall protruding portions has a first groove wall surface extending in a tyre width direction (right groove side wall 4, left groove side wall 3 as shown in annotated Fig. 3 below) and a second groove wall surface having an angle with respect to the tyre width direction larger than that of the first groove wall surface (right groove side wall 4, left groove side wall 3 as shown in annotated Fig. 3 below).

    PNG
    media_image1.png
    913
    1374
    media_image1.png
    Greyscale

Annotated Fig. 3 showing examiner’s interpretation of the art.

With respect to claim 3, Ramcke further teaches wherein each of the groove bottom protruding portions has a second groove bottom surface having an angle larger than that of the first groove bottom surface with respect to the tyre radial direction (shown in annotated Fig. 3 above ).

With respect to claim 4, Ramcke further teaches wherein each of the groove bottom protruding portions has a third groove bottom surface substantially parallel to the tread surface and connecting between an outer end in the tyre radial direction of the first (shown in annotated Fig. 3 above).

With respect to claim 5, Ramcke further teaches wherein the first groove bottom surface includes a third surface portion positioned between the first surface portion and the second surface portion (shown in annotated Fig. 3 above).

With respect to claim 6, Ramcke further teaches wherein the third surface portion is perpendicular to the center line of the circumferential groove (shown in annotated Fig. 3 above to be on the same plane as the tread surface).

With respect to claim 7, Ramcke further teaches wherein a length in the tyre width direction of the third surface portion is not more than 60% of a maximum distance in the tyre width direction between the first surface portion and the second surface portion (appears to be about significantly less than half of the maximum distance between points on the first and second surface portions i.e. between the further lest point on either surface and the furthest right surface on either one in Fig. 3).

With respect to claim 8, Ramcke further teaches, wherein the third surface portion is formed by a curved surface, a flat surface, or a combination of a curved surface and a flat surface (shown in annotated Fig. 3 above).

(center line 5, annotated Fig. 3, the examiner notes that the center line is not a straight circumferential line but a line which follows the middle of the groove 4).

With respect to claim 10 Ramcke further teaches wherein a length in the tyre width direction of each of the first groove wall surfaces is not more than 20% of an interval between the first groove wall surfaces adjacent to each other in the tyre circumferential direction (Fig. 3, the first groove wall surface could be considered as small of a portion of the groove wall and as such would meet this limitation).

With respect to claim 11, Ramcke further teaches wherein an interval between the first groove wall surfaces adjacent to each other in the tyre circumferential direction is equal to an interval between the first groove bottom surfaces adjacent to each other in the tyre circumferential direction (shown in annotated Fig. 3 above).

With respect to claim 21, Ramcke further teaches wherein each of the groove bottom protruding portions has a second groove bottom surface having an angle larger than that of the first groove bottom surface with respect to the tyre radial direction, and in the plan view of the tread portion, the first surface portion and the second surface portion are inclined to an opposite side to each other with respect to the width direction such that they approach the second groove bottom surface as it goes from the respective (annotated Fig. 3 above, the claimed second groove bottom surface is equivalent to the labeled third groove bottom surface) .

With respect to claim 22, Ramcke further teaches wherein the groove bottom protruding portions include first groove bottom protruding portions and second groove bottom protruding portions, and in the plan view of the tread portion, each of the first groove bottom protruding portions has an intersection portion between the first surface portion and the second surface portion thereof positioned on the other side of the center line and each of the second groove bottom protruding portions has an intersection portion between the first surface portion and the second surface portion thereof positioned on the one side of the center line (shown in annotated Fig. 3 above).

With respect to claim 23, Ramcke further teaches wherein the first groove bottom protruding portions and the second groove bottom protruding portions are arranged alternately in the tyre circumferential direction (shown in annotated Fig. 3 above).

With respect to claim 24, Ramcke further teaches wherein the second groove bottom surface is inclined such that a protruding height thereof from the groove bottom reference surface increases as it goes from one side to the other side in the tyre circumferential direction, and the second groove wall surface is inclined such that a protruding amount from the groove wall reference surface decreases as it goes from the one side to the other side in the tyre circumferential direction (shown in annotated Fig. 3 above).


With respect to claim 26, Ramcke further teaches wherein a height in the tyre radial direction of each of the first groove bottom surfaces is not less than 1 mm ( C6L24-27).

With respect to claim 27, Ramcke further teaches wherein the second groove wall surface is inclined with respect to the groove wall reference surface (shown in annotated Fig. 3.

With respect to claim 28, Ramcke teaches a tyre comprising a tread portion including a tread surface which is to be in contact with a ground during running (pneumatic vehicle tire 1, Fig. 1, C7L31-43), wherein the tread portion is provided with a circumferential groove extending continuously in a tyre circumferential direction (any of circumferential grooves 2, Figs. 1 and 2-5), the circumferential groove has a groove bottom and a pair of groove walls extending from the groove bottom to the tread surface in a tyre radial direction (right groove side wall 4, left groove side wall 3 and unlabeled groove bottom as shown in annotated Fig. 3 below), the groove bottom includes a plurality of groove bottom protruding portions protruding outwardly in the tyre radial direction from a groove bottom reference surface defined as a surface parallel to the tread surface at a deepest position of a groove depth of the circumferential groove (unlabeled in Fig. 3, feature shown in annotated version of Fig. 3 below), each of the groove bottom protruding portions has a first groove bottom surface extending in the tyre radial direction (shown in annotated Fig. 3), the first groove bottom surface (shown in annotated Fig. 3) and a second surface portion positioned on the other side in the width direction (shown in annotated Fig. 3), an angle between the first surface portion and the second surface portion is in a range of from 20 to 170 degrees in a plan view of the tread portion, wherein the plan view is a view along the tyre radial direction (shown in annotated Fig. 3), each of the groove walls includes a plurality of groove wall protruding portions each protruding toward an inside of the circumferential groove from a groove wall reference surface defined as a surface along the tyre circumferential direction at a widest position of a groove width of the circumferential groove (right groove side wall 4, left groove side wall 3 as shown in annotated Fig. 3 below), and each of the groove wall protruding portions has a first groove wall surface extending in a tyre width direction (right groove side wall 4, left groove side wall 3 as shown in annotated Fig. 3 below) and a second groove wall surface having an angle with respect to the tyre width direction larger than that of the first groove wall surface (right groove side wall 4, left groove side wall 3 as shown in annotated Fig. 3 below) wherein the length in the tyre width direction of each of the first groove wall surfaces is not more than 20% of the length in the tyre circumferential direction of each of the groove wall protruding portions (appears to be about significantly less than half of the maximum distance between points on the first and second surface portions i.e. between the further lest point on either surface and the furthest right surface on either one in Fig. 3)..
(pneumatic vehicle tire 1, Fig. 1, C7L31-43), wherein the tread portion is provided with a circumferential groove extending continuously in a tyre circumferential direction (any of circumferential grooves 2, Figs. 1 and 2-5), the circumferential groove has a groove bottom and a pair of groove walls extending from the groove bottom to the tread surface in a tyre radial direction (right groove side wall 4, left groove side wall 3 and unlabeled groove bottom as shown in annotated Fig. 3 below), the groove bottom includes a plurality of groove bottom protruding portions protruding outwardly in the tyre radial direction from a groove bottom reference surface defined as a surface parallel to the tread surface at a deepest position of a groove depth of the circumferential groove (unlabeled in Fig. 3, feature shown in annotated version of Fig. 3 below), each of the groove bottom protruding portions has a first groove bottom surface extending in the tyre radial direction (shown in annotated Fig. 3), the first groove bottom surface includes a first surface portion positioned on one side in a width direction of the circumferential direction groove of a width-wise center line of the circumferential groove  (shown in annotated Fig. 3) and a second surface portion positioned on the other side in the width direction (shown in annotated Fig. 3), an angle between the first surface portion and the second surface portion is in a range of from 20 to 170 degrees in a plan view of the tread portion, wherein the plan view is a view along the tyre radial direction (shown in annotated Fig. 3), each of the groove walls includes a plurality of groove wall protruding portions each protruding toward an inside of the circumferential groove from a groove wall reference surface defined as a surface along the tyre circumferential (right groove side wall 4, left groove side wall 3 as shown in annotated Fig. 3 below), and each of the groove wall protruding portions has a first groove wall surface extending in a tyre width direction (right groove side wall 4, left groove side wall 3 as shown in annotated Fig. 3 below) and a second groove wall surface having an angle with respect to the tyre width direction larger than that of the first groove wall surface (right groove side wall 4, left groove side wall 3 as shown in annotated Fig. 3 below)
wherein each of the second groove wall surfaces has an angle in the range of from 3 to 20 degrees with respect to the tyre circumferential direction in the plan view of the tread portion (shown in Fig. 5).
Allowable Subject Matter
Claims 2 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the closest prior art of record, Remcke fails to explicitly teach wherein each of the groove bottom protruding portions is formed symmetrical with respect to the center line of the circumferential groove in the plan view of the tread portion, teaching them being asymmetric. The prior art as a whole fails to teach this limitation in combination with all the other limitations of the tire as claimed. It would not have been obvious to one of ordinary skill in the art to modify the tire as taught by 
. 	With respect to claim 25, the closest prior art of record, Remcke fails to explicitly teach wherein the groove bottom protruding portions are each formed over an entire width in the tyre width direction of the circumferential groove. The prior art as a whole fails to teach this limitation in combination with all the other limitations of the tire as claimed. It would not have been obvious to one of ordinary skill in the art to modify the tire as taught by Remcke to be symmetrical, having no reason to attempt such a modification with no expectation of success even if attempted. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741